DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) as being anticipated by WO’203 (WO 2019/107203).
US 2021/0170806 is a US equivalent and an English language translation to WO’203. 

Regarding claim 1, WO’203 teaches a pneumatic tire comprising a tread, a pair of sidewalls, and a pair of bead portions.  The claimed limitation of the pair of bead portion “arranged at intervals wider than a regular rim width in a non-rim-assembled state” does not require a tire and rim assembly wherein the claimed pneumatic tire is mounted on a particular rim size.  The tire of WO’203 has the capability to be mounted on a rim having a rim width which satisfy the claimed relationship of the bead width of the tire that is wider than the rim width. 
Each bead portion includes a bead base, a bead heel, a bead back surface formed with a recess R having a radius of curvature r.  FIG. 2 reasonably illustrates a suitable location of a center of curvature O within the claimed range (see line L1 and notice that it is extremely close to the outer end surface of the bead core 5) and further teaches an acceptable region for the center of curvature O is the region identified as 0.2r, 0.2 r which necessarily includes a distance at the outer end surface of the bead core in the tire radial direction and within the claimed range. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO’203 (WO 2019/107203). 
Regarding claim 3, WO’203 does not recite a depth of a recess is less than 1.0 mm in the tire width direction; however, this claimed feature in the tire of WO’203 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since WO’203 illustrates a depth of the recess in FIG. 2 being less than a diameter of a bead wire 5A and [0035] discloses an average diameter of a bead wire is approximately 0.8 mm to 1.8 mm.  See annotated FIG. 2 below. 

    PNG
    media_image1.png
    437
    631
    media_image1.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO’203 (WO 2019/107203) in view of DE’771 (DE 10 2014 207 771).
Regarding claim 2, WO’203 does not include a rim protector.  However, it would have been obvious to one of ordinary skill in the art the before the effective filing date of the claimed invention to provide the tire of WO’203 with a rim protector and locate the center of curvature of the recess at a radial position of 0.2 to 0.6 times a height to a top of the rim protector with reference to a nominal rim diameter since WO’203 teaches an acceptable location of the center of the curvature of the recess is a region identified as 0.2r, 0.2r and it is well-known in the tire art to include rim protection ribs in a tire for rim protection benefits AND DE’771 teaches a pneumatic tire comprising a bead portion having a recess and a rim protection rib that is directly connected to a radially outermost end of the recess (FIG. 1, reference character 9). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        06/17/2022